Citation Nr: 0100148	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1972.

The appeal arises from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying service connection for a 
head injury.  The Board notes that while the RO has styled 
the claim as one for service connection for head injury, the 
RO also denied service connection for a seizure disorder as 
part and parcel of that claim.  Consistent with the context 
of the veteran's contentions on appeal, the Board has seen 
fit to consider the veteran's appeal as separate claims for 
service connection for residuals of head injury, and service 
connection for a seizure disorder.  

REMAND

The veteran contends that he suffered a head injury in 
service as a result of an automobile accident while stationed 
in Alaska in 1970 and 1971, with treatment in service and 
over the past 28 years post service for a seizure disorder 
resulting from that injury.  In an August 1999 VA Form 9 the 
veteran contended that a seizure disorder resulted from head 
injuries sustained in service, or that a chronic seizure 
disorder was present within one year after discharge from 
service.  

The veteran's service medical records are not in the claims 
folder.  The claims folder contains documentation of a 
December 1998 request to the National Personnel Records 
Center (NPRC) for the veteran's service medical records, with 
a reply in April 1999 to the effect that the service medical 
records were provided to the RO on December 3, 1978.  The 
NPRC provided with that response a copy of an RO request for 
those service medical records in November 1978, with the NPRC 
forwarding those records on December 3, 1978, pursuant to 
that request.  The claims folder contains a May 1999 RO 
internal memorandum recognizing the reply by the NPRC, but 
indicating that the RO did not currently have the service 
medical records.  In June 1999 the RO made an administrative 
determination that service medical records were unavailable.  
In that determination the RO noted that the NPRC had failed 
to respond to written or telephone requests for service 
medical records, and that all procedures had been followed 
and all efforts to obtain service medical records had been 
exhausted.  On the date of that June 1999 determination, the 
RO issued to the veteran a letter explaining that his service 
medical records could not be located and requesting that he 
provide any service medical records or other evidence which 
may support his claim.  The veteran stated in July 1999 that 
he was not in possession of his service medical records.  The 
Board is of the opinion that the veteran's service medical 
records have been irretrievably lost by the RO.  

The veteran received emergency care at  Richland Memorial 
Hospital in February 1977 after having fallen on the job.  He 
was treated for head lacerations.  A loss of consciousness 
was possible.  Skull X-rays were negative.  

In a May 1983 VA outpatient treatment record, a psychologist 
noted that the veteran had been treated for a seizure 
disorder secondary to alcoholism. 

In October 1990 the veteran received private treatment for an 
acute myocardial infarction.

At a September 1994 private treatment for questionable past 
seizure, a differential diagnosis was hypoglycemia meningitis 
seizure.  Following examination the diagnosis was seizure.

The veteran received private emergency room treatment in 
March 1997 for a seizure and fall.  

A March 1998 private emergency room treatment record shows 
that the veteran reported that he had passed out.  An ECG was 
abnormal, and glucose levels were above normal at 167.  

A private electroencephalogram (EEG) conducted in April 1998 
was within the range of normal variation.  A head CT was also 
normal.  An ECG was abnormal.  

At an April 1998 VA hospitalization the veteran reported that 
he first had a seizure in 1975 at the age of 25, and that the 
origin of the seizures was unknown.  

An October 1999 statement by a fellow soldier was to the 
effect that in service the veteran sometimes did not hear 
what was said and sometimes forgot things.  

At a June 2000 hearing before a hearing officer at the RO, 
the veteran testified that he was in a motor vehicle accident 
in service while stationed in Alaska, with a resulting head 
injury.  He testified that because his memory was currently 
impaired he did not currently recall the accident or recall 
seeking treatment after the accident.  However, he testified 
that to the best of his recollection it was winter and the 
road was icy.  He testified that he had written a letter to 
his mother concerning the accident, and she had written him 
back advising him to be careful.  He testified that his 
mother told him that something had been wrong with him ever 
since the 1970's.  He testified that he had also talked to 
his ex-wife, who told him of things he had done in the past 
which he did not recall, including having seizures and 
falling down while mowing the lawn.  He testified that any 
time he had seen a doctor for his seizures he had been taken 
there in an ambulance.  He testified that from what he had 
been able to find out, he had been treated in this manner 
following seizures since the 1970's.  

A VA examination is in order, based on the reasonable 
possibility that it will assist the veteran in his appealed 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  The examiner should provide an 
opinion as to the etiology of any residuals of a head injury 
and seizure disorder in terms of their relationship to the 
veteran's period of service. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for residuals of head 
injury and for a seizure disorder since 
May 1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2. Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the nature and etiology of any 
current residuals of head injury and any 
current seizure disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail.  The examiner should provide 
opinions as to whether it is at least as 
likely as not that any current identified 
residuals of head injury resulted from a 
head injury in service, and whether it is 
at least as likely as not that a seizure 
disorder developed during service, was 
manifested during the first post service 
year, or is related to a head injury in 
service.  The examiner should report the 
bases for all medical opinions expressed.  

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  The RO should then readjudicate the 
appealed claims.  If the determinations 
remain adverse to the veteran, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this Remand is 
to procure clarifying data and to comply with newly enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


